DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.

Response to Amendment
3.	Acknowledgement is made of amendment filed on May 03, 2021, in which claims 1, 2, 4, 6, 10, 11, 13, 15, 19 and 20 are amended, and claims 1-20 are still pending.

Response to Arguments
4.	Applicant's arguments, filed on May 03, 2021, with respect to Claims 1-20 have been fully considered but they are not persuasive.  
5.	With regards to arguments for independent claims 1, 10 and 19, applicants argue that Letta et al. (US 2016/0378197 A1), Day et al. (US 2013/0229345 A1) and Gabara (US 2014/0375539 A1) fail to disclose a virtual ray is displayed in the VR environment as extending from a finger of the virtual hand to the virtual article. However, the examiner respectfully disagrees that Day does not teach the arguments since Day et al. (US 2013/0229345 A1) teaches (“Control-display (CD) gain is a coefficient that maps pointing device motion (in this case hand motion) to the movement of an on-display pointer (in this case generally a virtual hand).” [0035] “The use of a finger pointing motion is shown for example in FIG. 9. In response to such a pointing motion, the system resolves the orientation of a user's finger and creates a vector or ray from the user's finger to determine the point where the vector or ray hits on the display screen and what object is located at the point on the display screen indicated by finger pointing.”  [0032] “The user may extend one or two hands with fingers curled until the virtual locations correspond to the surface location. The user then uncurls the finger so that the hands are open. Then the user can rotate the hands in any of the pitch/yaw/roll directions until the desired orientation is achieved.” [0038] “For example a user may have to move his or her hand more than a given amount before translation of the virtual object occurs. The threshold value can be adjusted as needed and appropriate by appropriate user inputs.” [0057]) Day teaches a pointing motion creates ray from the finger to the point where the ray hits on the display screen and the object located which extends to the virtual article.  The arguments also moots in view of the new grounds of rejections regarding claims 1, 10 and 19, since in Dearman et al. (US 2017/0329419 A1) teaches (“​An example implementation of a system for combining movement input and touch input in an augmented reality and/or a virtual reality environment using a controller 102 including, for example, gyromouse capabilities, is shown in FIG. 2A  … In the example shown in FIG. 2B (which is also a third person view of the user in the .

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-5, 7, 10-14, 16, 19 and 20 are rejected under U.S.C. 103(a) as being unpatentable over Letta et al. (US 2016/0378197 A1) in view of Day et al. (US 2013/0229345 A1) and Dearman et al. (US 2017/0329419 A1) .
9.	With reference to claim 1, Letta teaches A method for displaying a gesture in a virtual reality (VR) environment, (“A depth-image analysis system, such as a 3D-vision gaming system, may include a depth camera capable of observing one or more players. As the depth camera captures images of a player within an observed scene, those images may be interpreted and modeled with one or more virtual skeletons. As described in more detail below, the virtual skeletons may be used as an input for controlling a three-dimensional virtual gaming world, such as a god game. In other words, a depth camera can observe and model a human that is performing gestures designed to control all aspects of the three-dimensional virtual gaming world, and the human target can be modeled with a virtual skeleton that the god game can interpret as different controls. In this way, the human can control the three-dimensional virtual gaming world with gestures alone, avoiding conventional keyboards, mice, track pads, and other controllers.” [0010] “The methods and processes described herein may be tied to a variety of different types of computing systems. FIG. 1 shows a non-limiting displaying, by processing circuitry of an apparatus, a first gesture of a virtual hand when the virtual hand does not hold a virtual article; (“Right control cursor 82, as well as additional and/or alternative control cursors of the 3D virtual gaming world, may be located in a screen space position 302 of a display device (e.g. display device 16 of FIG. 1).  … It will be appreciated that a left control cursor may additionally or alternatively track a position of a left hand joint of the virtual skeleton as modeled from a world space position of a corresponding left hand of a human target. For example, as shown in FIG. 3A at time t.sub.1, the virtual skeleton 46 moves the right arm including right hand joint 72 up and to the right such that right hand joint 72 extends away from torso 48. This may be interpreted as a scrolling gesture. As such, the screen space position 302 of right control cursor 82 may respond by tracking right hand joint 72 and reaching a scrolling threshold 304 at a visible edge of the 3D virtual gaming world interface 300 as shown in FIG. 3C. A control cursor that overcomes a scrolling threshold, scrolls the 3D virtual gaming world such that a previously hidden portion of the 3D virtual gaming world adjacent to the visible edge of the 3D virtual gaming world becomes unhidden. In other words, the computing system translates the relative position of the hand joint as a gestured control and scrolls to view a different area of the virtual world. As shown, at least some portion of right control cursor 82 may reach right scrolling threshold 304 in order to initiate the scroll control to the right.” [0025]) Letta further teaches displaying, by the processing circuitry, a third gesture of the virtual hand in response to a selection instruction, the third gesture of the virtual hand indicating that the virtual hand holds the virtual article. (“FIG. 6A 
Letta does not explicitly teach displaying, by the processing circuitry, a second gesture of the virtual hand when a virtual ray from the virtual hand intersects the virtual article, the second gesture of the virtual hand indicating that the virtual article is in front of the virtual hand, and the virtual ray is displayed within the VR environment as extending from a finger of the virtual hand to the virtual article; This is what Day teaches.  Day teaches displaying, by the processing circuitry, a second gesture of the virtual hand when a ray from the virtual hand intersects the virtual article, the second gesture of the virtual hand indicating that the virtual article is in front of the virtual hand, and the ray extending from a finger of the virtual hand to the virtual article; (“In addition to an object grasping, hand gesture command, an object movement hand gesture command is shown in FIGS. 3 and 4. In FIG. 3, the user's hand is shown in an initial grasping pose and then by 
the virtual ray is displayed within the VR environment. This is what Dearman teaches (“​An example implementation of a system for combining movement input and touch input in an augmented reality and/or a virtual reality environment using a controller 102 including, for example, gyromouse capabilities, is shown in FIG. 2A  … In the example shown in FIG. 2B (which is also a third person view of the user in the physical space, experiencing the virtual environment 400 generated by the HMD 100, with the virtual display 420 illustrated outside of the HMD 100 for ease of explanation), the user directs a virtual ray 450 from the controller 102 toward the virtual object A by, for example, manipulating the touch surface 108 and/or another manipulation device 106 of the controller 102. In this example, the controller 102 may be equipped with gyromouse type capabilities as discussed above, and/or may be otherwise equipped so that a 6DOF position and orientation of the controller 102 may be detected and tracked. As this 6DOF tracking may allow the system to detect and track position and orientation of the controller 102, the system may process the detected position and orientation to determine a point of intersection of the virtual ray 450 with a virtual object to be selected based on the direction of the controller 102.” [0020-0021], Fig. 2A & 2B) Dearman teaches virtual ray is display toward the virtual object and intersect in a point.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dearman into the combination of Letta and Day, in order to allow the user interact in the virtual environment in different ways for selection and/or manipulation of virtual objects and other such interactions in the virtual environment.
before the displaying the second gesture of the virtual hand, the method further comprises: determining, by the processing circuitry, a gesture position of the first gesture of the virtual hand in the VR environment according to a motion status of a hand in a real environment; (“the virtual skeleton models a corresponding movement of a game player (e.g., human target 32 of FIG. 1). As such, the modeling of the game player with the virtual skeleton and the translation of skeletal movements to game actions (e.g., scrolling the view) allows the game player to control the game with bodily movements and gestures. FIG. 4A shows an example skeletal zoom-in gesture for a gestured magnify view control. At time t.sub.0, virtual skeleton 46 is in a neutral position, resulting in 3D virtual gaming world interface 400 as shown in FIG. 4B. At time t.sub.1, virtual skeleton 46 brings right hand joint 72 and left hand joint 74 in front of torso 48. In other words, right hand joint 72 and left hand joint 74 may be closer to a depth camera than torso 48. FIG. 4C, which corresponds to time t.sub.1, may show right control cursor 82 and left control cursor 84 modeled from right hand joint 72 and left hand joint 74 respectively.” [0031-0032], Fig. 1)
Letta does not explicitly teach determining, by the processing circuitry, a ray position of the virtual ray in the VR environment according to the gesture position; detecting, by the processing circuitry, whether the ray position overlaps an article position of the virtual article in the VR environment; and determining, by the processing circuitry and when the ray position overlaps the article position, that the virtual ray intersects the virtual article. This is what Day teaches. Day teaches determining, by the processing circuitry, a ray position of the ray in the virtual environment according to the gesture position; detecting, by the processing circuitry, whether the ray position overlaps an article position of the virtual article in the virtual environment; and determining, by the processing circuitry and when the ray position overlaps the article position, that the ray intersects the virtual article. (“In addition to an object grasping, hand gesture command, an object movement hand gesture command is shown in FIGS. 3 and 4. In FIG. 3, the user's hand is shown in an initial grasping pose and then by simply moving the user's hand from right to left in this case, movement of the grasped object in the same direction, distance, and at the same speed occur on the display screen in some embodiments. Of course, in other embodiments, the setting may be used to correlate the speed, direction and extent of hand motion to its desired effect on the display screen. Control-display (CD) gain is a coefficient that maps pointing device motion (in this case hand motion) to the movement of an on-display pointer (in this case generally a virtual hand).” [0034-0035] “The use of a finger pointing motion is shown for example in FIG. 9. In response to such a pointing motion, the system resolves the orientation of a user's finger and creates a vector or ray from the user's finger to determine the point where the vector or ray hits on the display screen and what object is located at the point on the display screen indicated by finger pointing.”  [0032] “The user may extend one or two hands with fingers curled until the virtual locations correspond to the surface location. The user then uncurls the finger so that the hands are open. Then the user can rotate the hands in any of the pitch/yaw/roll directions until the desired orientation is achieved.” [0038] “For example a user may have to move his or her hand more than a given amount before translation of the virtual object occurs. The threshold value can be 
The combination of Letta and Day does not explicitly teach the virtual ray in the VR environment. This is what Dearman teaches (“​An example implementation of a system for combining movement input and touch input in an augmented reality and/or a virtual reality environment using a controller 102 including, for example, gyromouse capabilities, is shown in FIG. 2A  … In the example shown in FIG. 2B (which is also a third person view of the user in the physical space, experiencing the virtual environment 400 generated by the HMD 100, with the virtual display 420 illustrated outside of the HMD 100 for ease of explanation), the user directs a virtual ray 450 from the controller 102 toward the virtual object A by, for example, manipulating the touch surface 108 and/or another manipulation device 106 of the controller 102. In this example, the controller 102 may be equipped with gyromouse type capabilities as discussed above, and/or may be otherwise equipped so that a 6DOF position and orientation of the controller 102 may be detected and tracked. As this 6DOF tracking may allow the system to detect and track position and orientation of the controller 102, the system may process the detected position and orientation to determine a point of intersection of the virtual ray 450 with a virtual object to be selected based on the direction of the controller 
11.	With reference to claim 3, Letta teaches after the displaying the first gesture of the virtual hand, the method further comprises: displaying, by the processing circuitry, the third gesture of the virtual hand when the first gesture of the virtual hand intersects the virtual article and the selection instruction is received. (“FIG. 6A shows an example skeletal gesture for locking a control cursor to an object in the screen space position of the 3D virtual gaming world. At time t.sub.0, virtual skeleton 46 is in a neutral position, resulting in 3D virtual gaming world interface 600 as shown in FIG. 6B. At time t.sub.1, the virtual skeleton 46 reaches right hand joint 72 towards an object 40 displayed on a display device (e.g., display device 16 of FIG. 1). At time t.sub.1, the right hand 92 modeled by the right hand joint 72 has an open posture. Such an open posture may be modeled by right control cursor 82 as shown in FIG. 6C. At time t.sub.2, the right hand 92 modeled by the right hand joint 72 closes in a grabbing motion. The computing system may be configured to lock a control cursor to an object responsive to a grabbing hand posture. For example, right control cursor 82 may be locked to object 40, as shown in FIG. 6D. Right control cursor 82 may be locked to object 40 in the 3D virtual gaming world if a grab threshold 602 of the object is overcome.” [0038-0039])
before the displaying the third gesture of the virtual hand when the first gesture of the virtual hand intersects the virtual article and the selection instruction is received, the method further comprises: determining, by the processing circuitry, a gesture position of the first gesture of the virtual hand in the VR environment according to a motion status of a hand in a real environment; (“the virtual skeleton models a corresponding movement of a game player (e.g., human target 32 of FIG. 1). As such, the modeling of the game player with the virtual skeleton and the translation of skeletal movements to game actions (e.g., scrolling the view) allows the game player to control the game with bodily movements and gestures.” [0031] “FIG. 6A shows an example skeletal gesture for locking a control cursor to an object in the screen space position of the 3D virtual gaming world. At time t.sub.0, virtual skeleton 46 is in a neutral position, resulting in 3D virtual gaming world interface 600 as shown in FIG. 6B. At time t.sub.1, the virtual skeleton 46 reaches right hand joint 72 towards an object 40 displayed on a display device (e.g., display device 16 of FIG. 1). At time t.sub.1, the right hand 92 modeled by the right hand joint 72 has an open posture. Such an open posture may be modeled by right control cursor 82 as shown in FIG. 6C. At time t.sub.2, the right hand 92 modeled by the right hand joint 72 closes in a grabbing motion. The computing system may be configured to lock a control cursor to an object responsive to a grabbing hand posture. For example, right control cursor 82 may be locked to object 40, as shown in FIG. 6D.” [0038]) Letta also teaches detecting, by the processing circuitry, whether the gesture position overlaps an article position of the virtual article in the VR environment; and determining, by the processing circuitry and when the gesture position overlaps the article position, that the first gesture of the virtual hand intersects the virtual article. (“Right control cursor 82 may be locked to object 40 in the 3D virtual gaming world if a grab threshold 602 of the object is overcome. As an example, the world space parameters of the hand may overcome the grab threshold of the object if the hand is closed by the user when the cursor is sufficiently close to object 40. For example, the user may close his or her hand when the cursor occupies the same screen space coordinates as the object in order to lock the cursor to the object.” [0039])
13.	With reference to claim 5, Letta teaches the displaying the third gesture of the virtual hand comprises: displaying, by the processing circuitry and according to a type of the virtual article, the third gesture of the virtual hand. (“one or more gestures may be contextual--i.e., the same gesture may produce different results depending on the portion of the screen and/or virtual target to which the gesture is directed. For example, making a specific gesture while grabbing a building may cause the building to begin producing resources, while making the same specific gesture while grabbing a soldier may cause the soldier to attack.” [0061], Fig. 1)
14.	With reference to claim 7, Letta teaches after the displaying the third gesture of the virtual hand, the method further comprises: displaying, by the processing circuitry, the first gesture of the virtual hand in response to a placement instruction. (“FIG. 6A shows an example skeletal gesture for locking a control cursor to an object in the screen space position of the 3D virtual gaming world. At time t.sub.0, virtual skeleton 46 is in a neutral position, resulting in 3D virtual gaming world interface 600 as shown in FIG. 6B. At time t.sub.1, the virtual skeleton 46 reaches right hand joint 
15.	Claim 10 is similar in scope to claim 1, and thus is rejected under similar rationale. Letta additionally teaches An apparatus (“The methods and processes described herein may be tied to a variety of different types of computing systems. FIG. 1 shows a non-limiting example in the form of gaming system 12, display device 16, and depth camera 22. In general, a depth-image analysis system may include a computing system 60, shown in simplified form in FIG. 14, which will be discussed in greater detail below.” [0014])
16.	Claims 11-14 are similar in scope to claims 2-5, and they are rejected under similar rationale.
17.	Claim 16 is similar in scope to claim 7, and thus is rejected under similar rationale.
18.	Claim 19 is similar in scope to claim 1, and thus is rejected under similar rationale. Letta additionally teaches A non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by at least one processor (“The logic subsystem may include one or more processors that are configured to execute software instructions. Additionally or alternatively, the logic subsystem may include one or more hardware or firmware logic machines configured to execute hardware or firmware instructions. Processors of the logic subsystem may be single core or multicore, and the programs executed thereon may be configured for parallel or distributed processing. ... Data-holding subsystem 64 may include one or more physical, non-transitory, devices configured to hold data and/or instructions executable by the logic subsystem to implement the herein described methods and processes.” [0068-0069])
19.	Claim 20 is similar in scope to claim 2, and thus is rejected under similar rationale.
20.	Claims 6, 8, 9, 15, 17 and 18 are rejected under U.S.C. 103(a) as being unpatentable over Letta et al. (US 2016/0378197 A1), Day et al. (US 2013/0229345 A1) and Dearman et al. (US 2017/0329419 A1), as applied to claims 1 and 10 above, and further in view of Hackett et al. (US 2019/0347865 A1).
21.	With reference to claim 6, the combination of Letta and Day does not explicitly teach displaying, by the processing circuitry, the virtual article in a preset display manner when the virtual ray intersects the virtual article, the preset display manner being different from an original display manner of the virtual article.  This is what Dearman teaches. Dearman teaches displaying the virtual ray (“experiencing the virtual environment 400 generated by the HMD 100, with the virtual display 420 illustrated outside of the HMD 100 for ease of explanation), the user directs a virtual ray 450 from the controller 102 toward the virtual object A by, for example, manipulating the 
The combination of Letta, Day and Dearman does not explicitly teach by the processing circuitry, the virtual article in a preset display manner when the ray intersects the virtual article, the preset display manner being different from an original display manner of the virtual article. This is what Hackett teaches (“Referring now to FIG. 23, a user 2302 is shown inside a VR space facing away (arrow 2304) from a GUI panel 2306. The GUI panel 2306 is in a `deactivated` state, and as such, may be unresponsive to user inputs. Referring now to FIG. 24, it shows the user 2302 inside a VR space, facing the GUI panel 2402. The GUI panel 2402 is in an `active` state, and may be responsive to user inputs. In further detail on FIGS. 23 and 
22.	With reference to claim 8, Letta teaches after the displaying the first gesture of the virtual hand, the method further comprises: displaying, by the processing circuitry, a fourth gesture of the virtual hand in response to an instruction, the fourth gesture of the virtual hand indicating that the finger of the virtual hand is in a curled state. (“FIG. 9A shows an example skeletal gesture for scaling an object in a 3D virtual gaming world. At time t.sub.0, virtual skeleton 46 is shown with right hand joint 72 and left hand joint 74 modeled by right hand 92 and left hand 94, respectively, in the open posture. FIG. 9B shows 3D virtual gaming world interface 900 corresponding to time t.sub.0. At time t.sub.1, right hand 92 and left hand 94 move to a closed posture. 
The combination of Letta, Day and Dearman does not explicitly teach a press instruction. This is what Hackett teaches (“Referring now to FIG. 25, it shows a GUI panel in an active state, with the representation of the user's pointing device (e.g., the pointer 2502) visibly modified to show that it is in a transformation state. The modification of the pointer 2502 to show that it is in a transformation state can be, but is not limited to, change of size, shape, color, orientation, position, or ambient sound. The pointer 2502 can be switched to the transformation state by pressing a key on a keyboard, pressing a mouse on a mouse button, or pressing a button on a three-dimensional input device. Once the pointer is in the transformation state, the GUI panel 2504 can be transformed with additional input from the user.” [0164]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hackett into the combination of Letta, Day and Dearman, in order to enable the user to simulate moving to a plurality of virtual areas within the virtual reality environment.
23.	With reference to claim 9, Letta teaches after the displaying the fourth gesture of the virtual hand, the method further comprises: displaying, by the processing circuitry, a fifth gesture of the virtual hand in response to a release instruction, the fifth gesture of the virtual hand indicating that the finger of the virtual hand is in a spread state. (“FIG. 12A shows an example skeletal gesture for rotating a plurality of objects in a 3D virtual gaming world. At time t.sub.0, virtual skeleton 46 has grabbed a plurality of objects. As such, right control cursor 82 is locked to the plurality of objects 38 as shown in FIG. 12B. At time t.sub.1, virtual skeleton 46 rotates a right arm including right hand joint 72 to the left. In other words, right hand joint 72 rotates inward, towards torso 48. Such a movement may be translated as a rotation gesture. As illustrated in 3D virtual gaming world interface 120 of FIG. 12C, right control cursor 82 and plurality of objects 38 rotates to the left responsive to the rotation gesture of virtual skeleton 46 at time t.sub.1. In other words, the world space gesture of the human target rotates the plurality of objects in the 3D virtual gaming world. At time t.sub.2, if satisfied with the position of the plurality of objects, the game player may release the plurality of objects from the control cursor by performing an unlocking gesture.” [0054])
24.	Claim 15 is similar in scope to claim 6, and thus is rejected under similar rationale.
25.	Claims 17 and 18 are similar in scope to claims 8 and 9, and they are rejected under similar rationale.

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619